ome

 

UNITED STATES DISTRICT COURT yo fs |
SOUTHERN DISTRICT OF NEW YORK i

ooo ook aes
JOHN ROE, a aif. 20 |e

 

 

Plaintiff,
Vv.
CHAPPAQUA CENTRAL SCHOOL : ORDER
DISTRICT; BOARD OF EDUCATION OF :
THE CHAPPAQUA CENTRAL SCHOOL : 16 CV 7099 (VB)

DISTRICT; LYN MCKAY; ANDREW
SELESNICK; ROBERT RHODES; and
CHRISTOPHER SCHRAUFNAGEL,

Defendants. :
exe mt et es ase em Oo me Ot fe tt x

 

By joint letter-motion dated November 19, 2019, the parties requested this action be
referred to a magistrate judge for settlement. (Doc. #179). The letter stated that if the case did
not settle, (i) plaintiff would withdraw his federal claims with prejudice, (ii) defendants would
refrain from seeking summary judgment on plaintiffs negligence claims, and (iii) the parties
would proceed to trial.

The Court granted in part and denied in part the letter-motion. (Doc. #180). Specifically,
the Court granted the parties’ request for a settlement conference, but denied without prejudice to
refiling the parties’ application that the Court retain jurisdiction over the state-law claims in the
event the case did not settle and the federal claims are withdrawn. (Id.).

Magistrate Judge Davison held a settlement conference on February 19, 2020, but the
case did not settle.

Accordingly, it is HEREBY ORDERED:

By February 27, 2020, the parties shall file a joint letter informing the Court how they
wish to proceed.

Dated: February 20, 2020
. White Plains, NY

SO ORDERED:

Jul

Vincent L. Briccetti
United States District Judge

 
